


110 HR 34 : To establish a pilot program in certain

U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 34
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To establish a pilot program in certain
		  United States district courts to encourage enhancement of expertise in patent
		  cases among district judges.
	
	
		1.Pilot program in certain
			 district courts
			(a)Establishment
				(1)In
			 generalThere is established a program, in each of the United
			 States district courts designated under subsection (b), under which—
					(A)those district
			 judges of that district court who request to hear cases under which one or more
			 issues arising under any Act of Congress relating to patents or plant variety
			 protection must be decided, are designated by the chief judge of the court to
			 hear those cases;
					(B)cases described in
			 subparagraph (A) are randomly assigned to the judges of the district court,
			 regardless of whether the judges are designated under subparagraph (A);
					(C)a judge not
			 designated under subparagraph (A) to whom a case is assigned under subparagraph
			 (B) may decline to accept the case; and
					(D)a case declined
			 under subparagraph (C) is randomly reassigned to one of those judges of the
			 court designated under subparagraph (A).
					(2)Senior
			 judgesSenior judges of a district court may be designated under
			 paragraph (1)(A) if at least 1 judge of the court in regular active service is
			 also so designated.
				(3)Right to transfer
			 cases preservedThis section shall not be construed to limit the
			 ability of a judge to request the reassignment of or otherwise transfer a case
			 to which the judge is assigned under this section, in accordance with otherwise
			 applicable rules of the court.
				(b)DesignationThe
			 Director of the Administrative Office of the United States Courts shall, not
			 later than 6 months after the date of the enactment of this Act, designate not
			 less than 5 United States district courts, in at least 3 different judicial
			 circuits, in which the program established under subsection (a) will be carried
			 out. The Director shall make such designation from among the 15 district courts
			 in which the largest number of patent and plant variety protection cases were
			 filed in the most recent calendar year that has ended, except that the Director
			 may only designate a court in which—
				(1)at least 10
			 district judges are authorized to be appointed by the President, whether under
			 section
			 133(a) of title 28, United States Code, or on a temporary basis
			 under other provisions of law; and
				(2)at least 3 judges
			 of the court have made the request under subsection (a)(1)(A).
				(c)DurationThe
			 program established under subsection (a) shall terminate 10 years after the end
			 of the 6-month period described in subsection (b).
			(d)ApplicabilityThe
			 program established under subsection (a) shall apply in a district court
			 designated under subsection (b) only to cases commenced on or after the date of
			 such designation.
			(e)Reporting to
			 Congress
				(1)In
			 generalAt the times specified in paragraph (2), the Director of
			 the Administrative Office of the United States Courts, in consultation with the
			 chief judge of each of the district courts designated under subsection (b) and
			 the Director of the Federal Judicial Center, shall submit to the Committee on
			 the Judiciary of the House of Representatives and the Committee on the
			 Judiciary of the Senate a report on the pilot program established under
			 subsection (a). The report shall include—
					(A)an analysis of the
			 extent to which the program has succeeded in developing expertise in patent and
			 plant variety protection cases among the district judges of the district courts
			 so designated;
					(B)an analysis of the
			 extent to which the program has improved the efficiency of the courts involved
			 by reason of such expertise;
					(C)with respect to
			 patent cases handled by the judges designated pursuant to subsection (a)(1)(A)
			 and judges not so designated, a comparison between the 2 groups of judges with
			 respect to—
						(i)the
			 rate of reversal by the Court of Appeals for the Federal Circuit, of such cases
			 on the issues of claim construction and substantive patent law; and
						(ii)the
			 period of time elapsed from the date on which a case is filed to the date on
			 which trial begins or summary judgment is entered;
						(D)a discussion of
			 any evidence indicating that litigants select certain of the judicial districts
			 designated under subsection (b) in an attempt to ensure a given outcome;
			 and
					(E)an analysis of
			 whether the pilot program should be extended to other district courts, or
			 should be made permanent and apply to all district courts.
					(2)Timetable for
			 reportsThe times referred to in paragraph (1) are—
					(A)not later than the
			 date that is 5 years and 3 months after the end of the 6-month period described
			 in subsection (b); and
					(B)not later than 5
			 years after the date described in subparagraph (A).
					(3)Periodic
			 reportingThe Director of the Administrative Office of the United
			 States Courts, in consultation with the chief judge of each of the district
			 courts designated under subsection (b) and the Director of the Federal Judicial
			 Center, shall keep the committees referred to in paragraph (1) informed, on a
			 periodic basis while the pilot program is in effect, with respect to the
			 matters referred to in subparagraphs (A) through (E) of paragraph (1).
				(f)Authorization
			 for Training and ClerkshipsIn addition to any other funds made
			 available to carry out this section, there is authorized to be appropriated not
			 less than $5,000,000 in each fiscal year for—
				(1)educational and
			 professional development of those district judges designated under subsection
			 (a)(1)(A) in matters relating to patents and plant variety protection;
			 and
				(2)compensation of
			 law clerks with expertise in technical matters arising in patent and plant
			 variety protection cases, to be appointed by the courts designated under
			 subsection (b) to assist those courts in such cases.
				Amounts
			 made available pursuant to this subsection shall remain available until
			 expended.
	
		
			Passed the House of
			 Representatives February 12, 2007.
			Karen L. Haas,
			Clerk.
		
	
	
	
